Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 09/25/2019. Claims 1-17 are pending in this application. Claims 1, 9, and 17 are independent claims. 

Claim Objections
2. Claims 4 and 12 are objected to because of the following informalities: Claims 4 and 12 recite “the first quantization operation and the second quantization operation each include a differential functions that include a sigmoid function”.  A differential functions should be changed to differential functions or a differential function to be grammatically consistent.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a processing unit of the claim 9, where the processing unit comprising a neural network block and a training module can be interpreted as software per se. The processing unit of the claim 9 can be interpreted as a function unit or a software program that includes a neural network block (model) and a training module, which are also made entirely of software program without incorporating any hardware feature or circuit with the broadest reasonable interpretation in light of the specification. Thus, the claim 9 is rejected for claiming in-eligible subject matter such as software and claims 10-16 are rejected for incorporating the deficiency of their independent claim 9. 

5. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 9 and 17 recite performing a first quantization operation on a real-valued feature map tensor to generate a corresponding binary feature map tensor; performing a second quantization operation on a real-valued weight tensor to generate a corresponding binary weight tensor; convoluting the binary feature map tensor with the binary weight tensor to generate a convoluted output; scaling the convoluted output with a scaling factor to generate a scaled output, wherein the scaled output is equal to an estimated weight tensor convoluted with the binary feature map tensor, the estimated weight tensor corresponding to a product of the binary weight tensor and the scaling factor; calculating a loss function, the loss function including a regularization function configured to train the scaling factor so that the estimated weight tensor is guided towards the real-valued weight tensor; and updating the real-valued weight tensor and scaling factor based on the calculated loss function.
The limitation of the claims 1, 9 and 17 of “performing a first quantization operation on a real-valued feature map tensor to generate a corresponding binary feature map tensor; performing a second quantization operation on a real-valued weight tensor to generate a corresponding binary weight tensor;”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. 
For example, but for the “performing a quantization operation on a feature map tensor (vector)” in the context of this claim encompasses the user calculating (first and second) quantization operations on a feature map tensor (vector). If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Similarly, the limitation of the claims 1, 9 and 17 of “convoluting the binary feature map tensor with the binary weight tensor to generate a convoluted output;”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. 
For example, but for the “convoluting the binary feature map tensor with the binary weight tensor to generate a convoluted output” in the context of this claim encompasses the user calculating a convolution process on the feature map tensor (vector). If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Similarly, the limitation of the claims 1, 9 and 17 of “scaling the convoluted output with a scaling factor to generate a scaled output, wherein the scaled output is equal to an estimated weight tensor convoluted with the binary feature map tensor, the estimated weight tensor corresponding to a product of the binary weight tensor and the scaling factor;”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. 
For example, but for the “scaling the convoluted output with a scaling factor to generate a scaled output, wherein the scaled output is equal to an estimated weight tensor convoluted with the binary feature map tensor, the estimated weight tensor corresponding to a product of the binary weight tensor and the scaling factor;” in the context of this claim encompasses the user scaling (i.e. multiplying) the convoluted output with a scaling factor. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Similarly, the limitation of the claims 1, 9 and 17 of “calculating a loss function, the loss function including a regularization function configured to train the scaling factor so that the estimated weight tensor is guided towards the real-valued weight tensor;”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. 
For example, but for the “calculating a loss function, the loss function including a regularization function configured to train the scaling factor so that the estimated weight tensor is guided towards the real-valued weight tensor;” in the context of this claim encompasses the user calculating a loss function to train the scaling factor. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Similarly, the limitation of the claims 1, 9 and 17 of “updating the real-valued weight tensor and scaling factor based on the calculated loss function”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. 
For example, but for the “updating the real-valued weight tensor and scaling factor based on the calculated loss function” in the context of this claim encompasses the user manually updating or modifying the weight tensor such as values in the vector and scaling factor such as multiplying factors by performing mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
As the rational for the claims 9 being directed to the abstract idea is the same as the claim 1 above, for the system claim 9, this judicial exception is not integrated into a practical application. In particular, the claim 9 recites additional elements such as “a neural network block and a training module” to perform such mathematical operations as recited in the claim limitations. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as a neural network block and a training module amounts to no more than mere instructions to apply the exception using a generic computer component, configuring a neural network block and a training module to perform such mathematical operations is considered as preparation and grouping for the calculation steps for efficiency.
Thus, the additional elements in the claims 1, 8 and 15 such as configuring a neural network block and a training module to perform such mathematical operations amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
For the additional elements from the system claim 15 such as a processing unit to perform a method of training a neural network block for a neural network is also considered as a generic computer component to model and train a neural network algorithm which cannot provide an inventive concept.
Claims 2-8 and 10-16 are also rejected for incorporating the deficiency of their independent claims 1 and 9 respectively. 

The limitation of the claims 2 and 10 of “during backpropagation, using differential functions that include a sigmoid function to represent the first quantization operation and the second quantization operation”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “using differential functions … to represent quantization operation” in the context of this claim encompasses the user calculating (first and second) quantization operation using differential functions. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claims 2 and 10 recite an abstract idea.
The limitation of the claims 3 and 11 of “the differentiable function is: yp(x) = 20(Bx)[1 + Bx(1 - a(Bx))| —1, wherein: a(.) is a sigmoid function; B is a parameter which is variable that controls how fast the differentiable function converges to a sign function; and X is the quantized value”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “the differentiable function is:… is a sigmoid function ” in the context of this claim encompasses the user calculating differentiable function, which is a sigmoid function specifically. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claims 3 and 11 recite an abstract idea. 
The limitation of the claims 4 and 12 of “the first quantization operation and the second quantization operation each include a differential functions that include a sigmoid function”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “the first quantization operation and the second quantization operation each include a differential functions that include a sigmoid function” in the context of this claim encompasses the user calculating quantization operation using differential equations/functions. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claims 4 and 12 recite an abstract idea.
The limitation of the claims 5 and 13 of “the regularization function is based on an absolute difference between the estimated weight tensor and the real-valued weight tensor”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “the regularization function is based on an absolute difference between the estimated weight tensor and the real-valued weight tensor” in the context of this claim encompasses the user calculating regularization function based on an absolute difference. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claims 5 and 13 recite an abstract idea.
The limitation of the claims 6 and 14 of “the regularization function is based on a squared difference between the estimated weight tensor and the real-valued weight tensor”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the ““the regularization function is based on a squared difference between the estimated weight tensor and the real-valued weight tensor” in the context of this claim encompasses the user calculating regularization function based on an a squared difference. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claims 6 and 14 recite an abstract idea.
The limitation of the claims 7 and 15 of “the scaling factor includes non-binary real values”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “the scaling factor includes non-binary real values“ in the context of this claim encompasses the user calculating scaling factor with non-binary real values. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claims 7 and 15 recite an abstract idea.
The limitation of the claims 8 and 16 of “the neural network includes N of the NN blocks, and the loss function is: Loss = a criterion function + sum_i (reg (a; *W/?, W; )) where the criterion function represents differences between a computed output and a target output for the NN, sum_i is a summation of the regularization functions in different blocks 1 to N of the neural network, i is in the range from 1 to N; and reg (ai *Wbi, Wi) represents the regularization function where ai*Wbi is the estimated weight tensor and Wi, is the real-valued weight tensor Wi”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “the neural network includes N of the NN blocks, and the loss function is: Loss = a criterion function + sum_i (reg (a; *W/?, W; )) where the criterion function represents differences between a computed output and a target output for the NN, sum_i is a summation of the regularization functions in different blocks 1 to N of the neural network, i is in the range from 1 to N; and reg (ai *Wbi, Wi) represents the regularization function where ai*Wbi is the estimated weight tensor and Wi, is the real-valued weight tensor Wi” in the context of this claim encompasses the user calculating loss function with the criterion function representing differences. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claims 8 and 16 recite an abstract idea.
Thus, claims 2-8 and 10-16 are also rejected for being directed to an abstract idea.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193